Citation Nr: 0014477	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  95-12 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to November 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the claim of entitlement to a 
TDIU.

This case was previously before the Board in March 1998, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.

The veteran provided testimony before a Hearing Officer at 
the RO in April 1995, a transcript of which is of record.  In 
May 2000, the Board sent correspondence to the veteran 
requesting clarification regarding his wishes for a personal 
hearing before a Member of the Board.  The veteran responded 
that he did not wish to appear at a hearing, and that he 
wanted his case to be considered based upon the evidence of 
record.


FINDINGS OF FACT

1.  The veteran perfected a timely appeal to the RO's January 
1995 rating decision, which denied the veteran's claim of 
entitlement to a TDIU. 

2.  By a December 1999 rating decision, the RO granted the 
claim of entitlement to a TDIU, effective December 3, 1998.

3.  The record does not show that the veteran has submitted a 
Notice of Disagreement regarding the effective date of his 
grant of TDIU.



CONCLUSION OF LAW

There is no outstanding question of law or fact concerning 
the provision of benefits in connection with the claim of 
entitlement to a TDIU, and the appeal is dismissed. 38 
U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.200, 20.302 (1999); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.

A Notice of Disagreement shall be filed within one year from 
the date of mailing notice of the result of the initial 
review or determination.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 
20.302.

In the January 1995 rating decision, the RO denied the 
veteran's claim of entitlement to a TDIU.  The veteran 
perfected a timely appeal on this issue to the Board.  
Following the Board's March 1998 remand, the RO granted the 
veteran's TDIU claim by a December 1999 rating decision, 
effective December 3, 1998.  Thereafter, the RO promulgated a 
Supplemental Statement of the Case in February 2000 as to the 
effective date of the veteran's grant of TDIU.  However, the 
Board notes that the veteran never submitted a Notice of 
Disagreement as to the effective date issue.

In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, for purposes of initiating 
appellate review, a Notice of Disagreement applies only to 
the element of the claim currently being decided, such as 
service-connectedness, and necessarily cannot apply to "the 
logically down-stream element of compensation level" if the 
service connection claim is subsequently granted either by 
the Board or on remand from the Board by the RO.  See also 
Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997).  The 
Federal Circuit has also stated that the effective date of 
disability is a distinct and separate element from the issues 
of service-connectedness and the level of disability for a 
service-connected condition.  Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In view of the foregoing, the Board concludes that the 
veteran's appeal regarding the issue of entitlement to a TDIU 
has been resolved, and that the Board does not have 
jurisdiction to address the effective date issue.  
Accordingly, the case is dismissed without prejudice.


ORDER

The benefits sought having been granted, the appeal is 
dismissed.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

